Citation Nr: 1514097	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical cancer and hysterectomy.

2.  Entitlement to service connection for residuals of small bowel obstruction, to include as secondary to cervical cancer and hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 1998 to March 1999, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The appellant and her spouse testified at a March 2014 Board hearing, a transcript of which is of record.

In August 2014, the Board remanded this claim for additional development.  It has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its 2014 Remand, the Board asked that the appellant undergo an examination for purposes of obtaining an opinion as to whether the appellant's reported in-service symptoms of heavy menstrual bleeding and weight loss could reflect the onset of her cervical cancer that was diagnosed 10 months after her period of active duty for training.  The gist of the medical opinion that was obtained following a September 2014 examination, was that the appellant's particular cancer is slow growing, such that it takes 3 to 5 years to develop.  Accordingly, the examiner concluded the appellant's cancer was not incurred during her brief period of service that took place only months before the diagnosis.  

While this opinion addresses the question of whether the disease process at issue had its onset during the appellant's service, it raises the question whether it was aggravated by that service.  An opinion on this question is now necessary.  

As the outcome of the small bowel obstruction claim turns on the result of the cancer claim, a decision on that matter must wait.   

Accordingly, the case is REMANDED for the following action:

1. Return the file the person who evaluated in the appellant in September 2014, for an addendum opinion.  That person should note her conclusion that the cancer at issue began years prior to the appellant's period of active duty for training between October 1998 and March 1999, and offer an opinion as to whether this cancer increased in severity beyond its natural progression during that period of service, and particularly, whether the appellant's claimed aggravated menstrual symptoms, to include heavy bleeding and weight loss during that period of service are consistent with an increase in severity of this cancer beyond its natural progression. 

A complete rationale should be provided for any opinion stated.   

If this examiner is not available to provide the requested opinion, it should be sought from another qualified individual.  

2. Thereafter the claim should be re-adjudicated.  If it remains adverse to the appellant, she and her representative should be provided a supplemental statement of the case, and an appropriate amount of time to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




